The opinion of the Court was afterwards drawn up by
Weston C. J.
The only question raised is,- whether the statute, upon which the plaintiffs rely, embraces navigable waters. It is undoubtedly competent for the legislative power, as well in these, as in other waters, to appropriate and regulate fisheries, otherwise public. The terms of the statute are broad enough to embrace these waters; and we perceive no sufficient ground for the limitation, for which the defendant contends.

Exceptions overruled.